DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 21 May 2021, Claim(s) 14, 18 and 20 is/are amended; Claim(s) 1-13 is/are withdrawn; and Claim(s) 16 and 17 is/are cancelled.  The currently pending claims are Claims 1-15 and 18-20.  
	Based on applicants’ remarks and amendments (e.g. the specific diameter and size limitations), the 102 and 103 rejections are withdrawn.  However, new grounds of rejections are provided necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 14 recites the newly-added claim limitation of “selecting material spheres of an electrical insulator that are approximately 20 times larger in diameter than particles of a polymeric material” is not present in the originally filed the specification.  Applicant indicates that the limitation is disclosed in [0031]; however, the cited section and the remaining disclosure are silent regarding the specific limitation directed to the diameter ratio of the components.
Claim 18 recites the newly-added claim limitation of “selecting material spheres of a polymeric material that are deformable and have a radius of 10 units” is not present in the originally filed the specification.  Applicant indicates that the limitation is disclosed in [0031]; however, the cited section and the remaining disclosure are silent regarding the specific limitation directed to the radius value.
Claims 15, 19 and 20 are dependent claims thus inherit the same deficiencies.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the material spheres of the polymeric material" in line 4 and “the particles of the electrical insulator” in lines 8 and 9.  There is insufficient antecedent basis for these limitations in the claim. It is noted that the first instance of the spheres limitation is 
Claim 18 recites the limitations of “selecting material spheres of a polymeric material” in step 1.  It is unclear as to limitation in the claim since there is no subsequent step directed to the selected material spheres of a polymeric material. 
Claims 14 and 18 recite the limitation of “minimally mixing” in line 5 and 4 respectively.  The term "minimally mixing" is construed as a relative term which renders the claim indefinite.  The term "minimally mixing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is noted that the term is present in section [0031]; however, it is directed to a specific CNT embodiment while the instant claims are directed to any insulator, any polymer and any conductive material.  It is unclear as to metes and bounds of the claimed invention once the extrapolation from a specific embodiment to a general composite is made based on the instant claims.
Claims 15, 19 and 20 are dependent claims thus inherit the same deficiencies.
Response to Arguments
Applicant’s arguments, see pp 5-6, filed 21 May 2021, with respect to the Foulger, Xu and Scaffaro references have been fully considered and are persuasive.  The 102 and 103 rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 14, 15 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRI V NGUYEN/Primary Examiner, Art Unit 1764